Citation Nr: 0608580	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957 and then from February 1957 to February 1974.  The 
veteran died in May 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Based on a review of the evidence of 
record, the Board finds that a remand for additional 
development is necessary before the appeal may be properly 
adjudicated.  

In a notice of disagreement dated December 2003, the 
appellant specifically requested that the RO obtain the 
veteran's treatment records from the Northeast Methodist 
Hospital, San Antonio, Texas, where the veteran was allegedly 
treated after suffering a stroke before his death.  She 
included a signed and completed VA Form 21-4142 authorizing 
Northeast Methodist Hospital to release the veteran's 
treatment records to the VA.  However, nothing associated 
with the veteran's claims file suggests that the RO ever 
attempted to secure these treatment records.  

Beyond the above, the veteran's death certificate shows that 
he died as an outpatient in the emergency room at McKenna 
Memorial Hospital, New Braunfels, Texas.  The death 
certificate states that the veteran's death was caused by 
cerebrovascular disease.  However, the claims folder does not 
contain records of his terminal medical treatment.  

In order to comply with its duty to assist, the RO should 
attempt to secure the medical treatment records from 
Northeast Methodist Hospital as well as the terminal medical 
treatment records from McKenna Memorial Hospital.  38 
U.S.C.A. § 5103A(b) (West 2002).  It would be of great help 
if the appellant could provide the terminal medical treatment 
records from McKenna Memorial Hospital, New Braunfels, Texas, 
to expedite the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
of the veteran's medical records that are 
maintained at Northeast Methodist 
Hospital, San Antonio, Texas, pursuant to 
the authorization form submitted by the 
appellant in December 2003.  All efforts 
to obtain this evidence should be 
documented in the claims folder.  

2.  The RO should contact the appellant 
and ask her to submit, or authorize VA to 
obtain, records of the veteran's terminal 
medical treatment at McKenna Memorial 
Hospital, New Braunfels, Texas.  If the 
appellant provides the necessary 
completed release, the RO should attempt 
to secure these records. 

3.  After completing any additional 
development necessary, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

